Citation Nr: 1310729	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  06-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that the Veteran requested and was scheduled for a hearing before a Veterans Law Judge in April 2008, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's s request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).

The case was remanded in November 2012 to comply with due process considerations and obtain additional treatment records.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling.  

3.  The Veteran completed four years of high school, has special training as a police officer and was gainfully employed for many years as a police officer and security director until 2001. 

4.  The Veteran's service-connected disability does not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience. 


CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in October 2006 and January 2013 regarding the type of evidence necessary to establish his claim.  He was advised of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in July 2004, March 2005, August 2007 and December 2011.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant, and considered the full history of the disability.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  In finding that this duty has been met, the Board acknowledges the representative's March 2013 argument that the Veteran had not been given the opportunity of the benefit of an examination on this issue.  However, the above examinations obtained in development of an initial rating claim for his PTSD all contain opinions pertaining to the effect of the Veteran's PTSD on his employability.  Accordingly, those examinations are sufficient and a new VA examination is not needed.

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.

II.  Analysis

The Veteran contends that he is unemployable due to his only service-connected disability of PTSD.  See, e.g., April 2006 notice of disagreement; September 2006 statement.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2012).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2012) (age may not be a factor in evaluating service-connected disability or unemployability) & Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has only been granted for PTSD, evaluated as 50 percent disabling.  As such, the Veteran does not meet the criteria for consideration for entitlement to TDIU on a schedular basis because he is not rated at 60 percent or more for a single service-connected disability.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

After reviewing the pertinent evidence of record, the Board concludes that the criteria for the award of a TDIU have not been met.  Regarding his employment, in his December 2006 application for TDIU, the Veteran reported that he did not leave his last employment due to his disability.  He reported that he last worked as a security director from 1998 to 2001.  Prior to that, he worked as a police officer from 1975 through 1996 at which point he retired.  The Veteran's statements throughout this appeal indicate that he left his employment as a police officer due to an accident resulting in physical disability.  See, e.g., March 2004 statement; July 2004 VA examination report.  Additionally, a December 2011 VA examination shows that he worked as a state investigator at a casino from September 2007 to November 2008.  He left that employment due to keying a car that he believed belonged to someone who was Asian.  The Veteran indicated that he had a problem with Asian people who frequented the casino.  Regarding his education background, he completed four years of high school and had additional training as a police officer.  VA treatment records dated in April 2009, April 2010 and June 2011 show that the Veteran was completing education to become a locksmith.  During this appeal, the Veteran has reported that he is unable to apply for jobs and has walked out of interviews due to his PTSD symptoms.  See December 2006 application for TDIU.  In his application, he reported that a prospective employer told him that he was in no shape to work as a guard let alone run their security business.  

The only medical evidence of record indicates that the Veteran's disability does not preclude substantially gainful employment.  The July 2004 VA examiner opined that the Veteran was fully employable from a psychiatric perspective, though his current medical condition negatively impacted his employment.  At a March 2005 VA examination, the Veteran was opined to remain employable.  An August 2007 VA examiner also opined that the Veteran's PTSD symptoms alone did not render him unemployable from a psychiatric perspective.  At that examination, the Veteran reported that he felt unable to work due to a combination of his symptoms of PTSD as well as his physical disabilities.  The most recent VA examiner in December 2011 opined that the Veteran's psychiatric symptoms alone did not render him unemployable, and he would be expected to tolerate the demands of the workplace, and managing the interpersonal relationships found in the workplace.  None of the Veteran's VA treatment records indicate that his PTSD alone renders him unemployable.  

In this case, no medical professional has provided any opinion indicating that the Veteran's sole service-connected PTSD disability renders him incapable of performing the physical and mental acts required by employment.  All of the VA psychiatric examiners throughout this appeal have opined that the Veteran's symptoms do not render him unemployable.  In fact, during this appeal the Veteran was shown to obtain employment.  He denied any problems with his work attendance or punctuality to the December 2011 examiner.  

At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful employment due to his service-connected disability.  Although the Veteran has reported that efforts he has undertaken to engage in employment ended because of PTSD symptoms, he was still shown to have obtained employment in September 2007.  The Veteran has not submitted evidence from employers rejecting him for positions due to his PTSD.  Moreover, even with the Veteran's statements regarding how his PTSD impacts his employability, no medical professional has opined that the Veteran's PTSD alone renders him unable to engage in substantially gainful employment.  In sum, the Veteran's contentions and the pertinent evidence of record fail to show that his service-connected disability alone precludes employment.  Rather, as he reported to the August 2007 examiner, the Veteran believed that his physical disabilities also rendered him unemployable.  Indeed, his statements throughout this appeal indicated that he ended his employment as a police officer not due to his PTSD, but due to physical disabilities sustained in an injury.  In determining whether the criteria for the award of a TDIU have been met, the inability to work due to non-service-connected disabilities cannot be considered.  38 C.F.R. §§ 4.14, 4.19.  Thus, even if the Veteran is indeed unemployable, the evidence fails to show that his service-connected PTSD alone precludes substantially gainful employment. 

Based on the foregoing, the Board finds that the Veteran's service-connected disability does not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience.  Accordingly, the Board concludes that the criteria for a TDIU are not met and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012). 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


